Judgments, Supreme Court, Bronx County, rendered January 24, 1978 and January 27, 1978, convicting defendant Hsu, after trial, of the crime of burglary in the second degree, assault in the second degree and tampering with a witness; convicting defendant Anderson, after trial, of burglary in the second degree, assault in the second degree, tampering with a witness and criminal possession of a weapon in the fourth degree; convicting defendant Weise, after trial, of burglary in the second degree, assault in the second degree, tampering with a witness and criminal possession of a weapon in the fourth degree; and convicting defendant Messina, after trial, of tampering with a witness, unanimously reversed, in the exercise of discretion in the interest of justice, and the case remitted to the Supreme Court, Bronx County for a new trial before another Justice. The record reveals a disgraceful succession of episodes of Judge-baiting by some of defense counsel, unnecessary to list here, resulting in understandable, though inappropriate, reaction by the trial court. A new trial, in a proper atmosphere, is called for. Concur— Markewich, J. P., Bloom, Lynch and Carro, JJ.